(Por la Corte, a propuesta del
Juez Asociado Sr. De Jesús.)
Por Cuanto, .el abogado Sr. Juan Valldejuli Rodríguez presentó en esta Corte una moción solicitando se fijen sus honorarios por los servicios profesionales prestados á las beneficiarías del obrero en este Tribunal;
*985PoR cuanto, la referida moción, fue notificada a dichas beneficia-rías, habiéndose señalado el 18 de diciembre pasado para oír a las partes sobre la procedencia de lo solicitado;
PoR cuanto, a la referida audiencia sólo asistió el abogado Sr. Valldejuli, no haciendo lo mismo las beneficiarlas;
Por tanto, oído el peticionario y vistos los autos de este caso, la "Corte fija sus honorarios en la cantidad de $30, habida cuenta de •que se trata de clientes pobres, como es de presumirse siendo bene--.fíeiarias de un obrero, y considerando además la cantidad por él re-cibida por sus servicios prestados ante la Comisión Industrial.